Citation Nr: 0901282	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  06-04 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 







INTRODUCTION

The veteran had active military service from March 1966 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In February 2006, and during the course of this appeal, 
service connection for tinnitus was granted.  In perfecting 
his appeal of the hearing loss issue, the veteran also 
indicated that he experienced ringing in his ears; he did not 
suggest that he believed the evaluation assigned the tinnitus 
was inadequate.  In July 2006 the RO requested that the 
veteran clarify whether he intended to disagree with the 10 
percent evaluation assigned the tinnitus; he did not respond.  
The next and most recent communication from his 
representative, dated in December 2008, did not list or 
discuss tinnitus as an issue.

Given that the veteran did not express disagreement with the 
actual evaluation assigned the tinnitus, or respond to VA's 
request for clarification of whether he did disagree with 
that evaluation, the Board will not further address the 
veteran's tinnitus disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the initial noncompensable 
evaluation assigned his bilateral hearing loss does not 
accurately reflect the severity of the disorder.

The veteran was afforded VA audiology examinations in 
connection with his claim in May 2005 and November 2005.  
Although both examiners provided the audiometric findings, 
neither examiner commented on the functional effects caused 
by the hearing disability.  In Martinak v. Nicholson, 21 Vet. 
App. 447 (2007) the United States Court of Appeals for 
Veterans Claims (Court) held that in addition to dictating 
objective test results, a VA audiologist must fully describe 
the functional effects caused by a hearing disability in his 
or her final report.  Martinak, 21 Vet. App. at 455.  Given 
the above, the Board finds that further VA examination of the 
veteran is required prior to adjudication of this appeal.
 
The Board also notes that in a March 2003 statement, the 
veteran indicated that he was receiving monetary benefits 
from the Social Security Administration (SSA).  Given his age 
in 2003, it is reasonable to assume the benefits are based on 
a finding of disability.  Given the possibility that the 
records in possession of the SSA are relevant to the claim, 
the Board finds that the RO should obtain pertinent records 
from that agency.

The Board points out that although the veteran received 
notice under 38 U.S.C.A. § 5103(a) in April 2005 and March 
2006 as to the increased rating claim, in a recent opinion 
the Court established enhanced notification duties with 
respect to increased rating claims.  Specifically, in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
held that a notice letter must inform the veteran that, to 
substantiate a claim, he or she must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
The Court also held that where the claimant is rated under a 
diagnostic code that contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening has on the claimant's employment and 
daily life, the notice letter must provide at least general 
notice of that requirement.

In this case, the April 2005 and March 2006 correspondences 
did not provide the veteran with the type of notification now 
required by Vazquez-Flores.  Specifically, they did not 
advise him concerning the effect of a worsening of his 
disability on his daily life.  On remand, the veteran should 
be provided with appropriate 38 U.S.C.A. § 5103(a) notice.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The  RO should send the veteran a 
letter that complies with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), with 
respect to his increased rating claim.  
The letter must advise the veteran of the 
information and evidence necessary to 
substantiate his increased rating claim 
with the specificity required by Vazquez-
Flores.  The letter must specifically 
inform the veteran which portion of the 
evidence is to be provided by the 
claimant, which part, if any, the RO will 
attempt to obtain on his behalf, and a 
request that the veteran provide any 
evidence in his possession that pertains 
to his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claim.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
file any medical records identified by 
the veteran which have not been secured 
previously.

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and ask them to provide a copy of the 
outstanding medical records.

4.  The RO should attempt to obtain a 
copy of any SSA decision awarding or 
denying disability benefits for the 
veteran, copies of all medical records 
upon which any such SSA disability 
benefit award or denial was based, and a 
copy of any medical records associated 
with any subsequent disability 
determinations by the SSA for the 
veteran.

5.  Then, the RO should arrange for a VA 
audiological examination of the veteran 
to determine the extent and severity of 
his service-connected bilateral hearing 
loss. All indicated studies should be 
performed.  The examiner is specifically 
requested to fully describe the 
functional effects caused by the 
veteran's hearing disability.  The claims 
file must be made available to the 
examiner.

6.  The RO should then prepare a new 
rating decision and readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted in full the RO 
must issue a supplemental statement of 
the case, and provide the appellant and 
his representative an opportunity to 
respond.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).

	(CONTINUED ON NEXT PAGE)





_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


